Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application papers filed on January 10, 2022.
Claims 21-40 are pending in the application with Claims 21, 28, and 35 being independent claims.
Claims 1-20 were canceled on 4/9/2020 in the preliminary amendment.

Response to Arguments
Applicant's arguments filed on 1/10/2022 have been fully considered but they are not persuasive. Detailed explanations are given below.
Applicant’s Argument I. O'Dowd in view of Kuiper does not teach "generating respective sequence frequency records with respect to one or more events to be represented in the trace object, wherein a sequence frequency record indicates, with respect to a particular event, a set of one or more successor events which meet a frequency-of-occurrence threshold'' as recited in Applicant's claim (page 2).
Applicant particularly argues: A. Interpreting the frequency-of-occurrence threshold to "one" is unreasonable (Remarks, pg. 2).
Examiner’s Response. Examiner respectfully disagrees. As articulated in the previous Office action, Applicant has not defined what a frequency-of-occurrence threshold is.  MPEP clearly states that claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]). It is noted that the recited “frequency-of-occurrence threshold” is just 

Applicant particularly argues: B. O'Dowd's "summary levels" are organized according to "time span" that "effects the number of trace events that are represented" but is not filtered based on meeting a frequency threshold (Remarks, pg. 3).
Examiner’s Response. Examiner respectfully disagrees. Applicant’s assertion “the number of trace events is filtered based on meeting a frequency threshold” is not disclosed in the claim language, in particular, there is no filtering action recited in claim 21. As articulated in the previous Office action and in the claim rejections section below,  O’Dowd at ¶ ¶  141-143, 163 discloses the recited claim limitations  “generating respective sequence frequency records with respect to one or more events to be represented in the trace object” (i.e. generating representations of sequences of trace events with occurrence at least once), “wherein a sequence frequency record indicates, with respect to a particular event, a set of one or more successor events which meet a frequency-of- occurrence threshold (i.e. one)” as shown in Fig. 39, (e.g., O’Dowd, Fig. 39, ¶ ¶ 122, 127, 235). As an example, O’Dowd at Fig. 11 and ¶ 95 shows detailed thread status as a sequence frequency record, where the number of the event of executing a thread meets the frequency threshold one.

Applicant particularly argues: C. Kuiper does not state that "rules that identify specific characteristics or conditions meeting predefined criteria indicating that a problem or area where tuning may or should be performed" is based on any "count of samples of occurrences" (Remarks, pg. 4). … there is no mention that the 
Examiner’s Response. Examiner respectfully disagrees. First, "rules that identify specific characteristics or conditions meeting predefined criteria indicating that a problem or area where tuning may or should be performed" is based on any "count of samples of occurrences"(emphasis original) is not recited in the claim language. Thus, whether Kuiper has stated it or not is not relevant to the recited claim limitations in claim 21. 
Second, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) because a person of ordinary skilled in the art would have readily comprehend that “an event, which meets a frequency-of- occurrence threshold”, is one of the rules suggested by Kuiper at ¶ 66.
	Therefore, for at least the reasons stated above, the prior art rejection to Claim 21 is proper and therefore, maintained. 
With respect to the remaining independent and dependent claims, Applicant merely reiterates the argument made regarding Claim 21 and asserts that any additional references cited by Examiner fail to resolve the alleged deficiencies in the rejections of the independent claims (see Remarks at pp. 4-5).  Applicant’s arguments are unpersuasive for the same reasons 
Claim Objection
Claims 25, 32, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting rejection.
Claims 26, 33, and 40 are dependent claims of 25, 32, and 39 respectively, and are considered allowable if claims 25, 32, and 39 are rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 21-23, 27-30, and 35-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,657,031 (hereafter ‘031).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 21-23, 27-30, and 35-37 of the instant application define an obvious variation of the invention claimed in ‘031.

As shown below, Claims 21-23, 27-30, and 35-37 of the instant application are anticipated by the claims in ‘031. As to Claims 21-23,  the claims in ‘031 anticipate:
21. A method, comprising: performing, at one or more computing devices (‘031, Claim 1, A method, comprising: performing, by one or more computing devices): determining that a trace object corresponding to a particular execution of a program is to be created (‘031, Claim 1, constructing a plurality of partitions of a trace object corresponding to the particular execution); generating respective sequence frequency records with respect to one or more events to be represented in the trace object, wherein a sequence frequency record indicates, with respect to a particular event, a set of one or more successor events which meet a frequency-of- occurrence threshold (‘031, Claim 3, generating respective sequence frequency records with respect to one or more events to be represented in the first partition, wherein a sequence frequency record indicates, with respect to a particular event, a set of one or more successor events which meet a frequency-of-occurrence threshold); and storing the trace object (‘031, Claim 1, storing the trace object), wherein at least a portion of the trace object is produced using the respective sequence frequency records (‘031, Claim 3, generating, based at least in .
22. The method as recited in claim 21, further comprising performing, at the one or more computing devices: generating, based at least in part on one or more sequence frequency records of the respective sequence frequency records, an event chain representing at least an occurrence of a first event immediately prior to a second event, wherein an indication of the event chain is included in the portion of the trace object (‘031, Claim 3,  generating, based at least in part on the respective sequence frequency records, a particular event chain to be represented in the header portion of the first partition, wherein the particular event chain represents at least an occurrence of a first event immediately prior to a second event).  
23. The method as recited in claim 22, wherein the indication of the event chain comprises a numeric identifier of the first event, followed by a delta value, wherein the delta value indicates a difference between a numeric identifier of the second event and the numeric identifier of the first event (‘031, Claim 4,  wherein a representation of the particular event chain in the header portion comprises a numeric identifier of the first event, followed by a delta value, wherein the delta value indicates a difference between a numeric identifier of the second event and the numeric identifier of the first event).
The non-transitory computer-accessible storage media claims 28-30 and system claims 35-37 are corresponding to the method claims 21-23. Therefore, they are rejected for the same reason set forth in the rejection of the method claims.
This is a non-provisional anticipatory-type double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 28-30, and 35-37 are rejected under 35 USC 103 (a) as being unpatentable over US 2018/0129589 (hereinafter “O’Dowd”) and in view of US 2010/0333071 (hereinafter “Kuiper”).
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

As to Claim 21, O’Dowd discloses: a method (O’Dowd, Abstract, Systems and methods for visualizing and/or analyzing trace data collected during execution of a computer system), comprising: 
performing, at one or more computing devices: determining that a trace object corresponding to a particular execution of a program is to be created (O’Dowd, Fig. 1, para. 85, the user wishes to know how a system reached a specific state (“How did I get here?”). As the program executes, events occur (e.g., events 100, 110, 120, and 130), and trace data regarding relevant events is collected and stored; para. 137, pre-computing multiple levels of representations of sequences of trace events (known as “summary levels”));
generating respective sequence frequency records with respect to one or more events to be represented in the trace object (O’Dowd, para. 141-143, retrieve a subset of the pre-computed representations of sequences of trace events from a summary level; para. 163, backwards summarization on trace event data organized in forward chronological order may be performed piecewise by retrieving a small chunk of trace event data from a later time in the trace log, such as the end of the log, and processing that chunk forwards to generate a list of trace event data contained within that chunk in reverse chronological order), wherein a sequence frequency record indicates, with respect to a particular event, a set of one or more successor events which meet a frequency-of- occurrence threshold (O’Dowd, Fig. 39, para. 235, para. 122, when multiple trace events occur within the time span covered by a single pixel-unit of execution, the rendering engine uses different methods to display the different types of trace events (which include numbers, strings, call stack information, function entry/exit information, etc.); para. 127, when more than one function call occurs within a given call stack level, … it becomes relatively easy to see high-level patterns such as frequently repeating sequences of calls; deviations from repeating sequences of calls; changes from one repetitive sequence of calls to another; and similar sequences of calls that are repeated, potentially at the same or at different call stack levels); and
storing the trace object, wherein at least a portion of the trace object is produced using the respective sequence frequency records (O’Dowd, para. 85, trace data regarding relevant events is collected and stored; para. 245, There are 4 events in the sliding window region when this happens, so a summary entry is generated and stored to the end of the summary level 1 stream (7); para.293, the B+ trees that are used to store trace events).
	Moreover, in an analogous art to the claimed invention in the field of event-based a sequence frequency record indicates, with respect to a particular event, a set of one or more successor events which meet a frequency-of- occurrence threshold (Kuiper, para. 66, a count of samples of occurrences a specific call stack sequences [a set of one or more successor events]. … the call stack sequences may simply be recorded; para. 99, Such comparison and analysis may be performed automatically by the post processor based on rules that identify specific characteristics or conditions meeting predefined criteria [a frequency-of- occurrence threshold] indicating that a problem or area where tuning may or should be performed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kuiper’s trace tool into the teaching of O’Dowd to have more specified count to include “a set of one or more successor events which meet a frequency-of- occurrence threshold.” The modification would be obvious because one of ordinary skill in the art would be motivated to perform comparison and analysis based on rules that identify specific characteristics or conditions meeting predefined criteria indicating that a problem or area (Kuiper, para. 99).

As to claim 22, the rejection of claim 21 is incorporated. O’Dowd as modified further discloses the method as recited in claim 21, further comprising performing, at the one or more computing devices: generating, based at least in part on one or more sequence frequency records of the respective sequence frequency records, an event chain representing at least an occurrence of a first event immediately prior to a second event, wherein an indication of the event chain is included in the portion of the trace object (O’Dowd, para. 127; Fig. 39, para. 257-259).

As to claim 23, the rejection of claim 22 is incorporated. O’Dowd as modified further discloses the method as recited in claim 22, wherein the indication of the event chain comprises a numeric identifier of the first event (O’Dowd, para. 172, generate one or more “trace event signature(s)” (also referred to as a “signature”) for individual trace events), followed by a delta value, wherein the delta value indicates a difference between a numeric identifier of the second event and the numeric identifier of the first event (O’Dowd, Fig. 39, para. 39, para. 257-260, The trace event 1 at 8 seconds and the event 76 at 7 seconds fall within the level 1 summary bucket, which spans time from 6 seconds, exclusive, to 8 seconds, inclusive).

As to claims 28-30 and 35-37, the claims are storage media claims and system claims corresponding to the method claims 21-23. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.


Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dowd in view of Kuiper, in view of US 2006/0259827 (hereinafter “Sohm”), and further in view of US 2015/0212928 (hereinafter “Gounares”).

As to claim 24, the rejection of claim 21 is incorporated. O’Dowd as modified discloses performing, at the one or more computing devices: constructing a plurality of partitions of the trace object corresponding to the particular execution (O’Dowd, Fig. 39-54 and their associated paragraphs, e.g., para. 484, Taking the trace event stream representing the call stacks that occur during a thread's execution (which in certain embodiments is a stream of function calls , including a first partition corresponding to a first subset of the plurality of events (O’Dowd, Fig. 39-54 and their associated paragraphs, e.g., para. 486, To render the call stack, the rendering engine takes each summarized call stack level and renders it to a screen, in the relative position of that call stack depth on the screen. For instance, if rendering a call stack with the shallowest level at the top, and deeper levels lower down on the screen, then certain embodiments render the shallowest level first, then the next deeper level immediately below that on the screen, and so on), and wherein storing the trace object comprises storing respective persistent representations of the plurality of partitions (O’Dowd, para. 170, Each summary level contains a sequence of summary entries stored in time order. Each summary entry within a given summary level covers, at most, a set span of time; para. 213,  Each summary bucket stores a representation of all the trace events that are contained within its time span, as well as the number of events contained within it, the signature of all those events, and other information depending on the requirements of the implementation) but does not appear to explicitly disclose wherein the first partition comprises a header portion and a data portion, wherein the header portion comprises a representation of one or more event chains, wherein a given event chain identifies a particular sequence of events which occurred during the particular execution, wherein the data portion (a) includes one or more pointers to respective event chain representations stored in the header and (b) does not include event identifiers of events which occurred in the particular execution. However, wherein the first partition comprises a header portion and a data portion (Sohm, Fig. 3, para. 26 selecting the index value [header portion] navigates the user to the trace events [data portion] that occur just after the index value. In other embodiments, selecting an index value takes the user to the trace events just prior to the index value. In yet still other embodiments, selecting an index value shows the trace events leading up to and just after the index value), wherein the header portion comprises a representation of one or more event chains (Sohm, Fig. 3-4, para. 26, selecting one of the index values from FIG. 3, in accordance with embodiments of the invention, brings up a window of trace data similar to that of FIG. 4), wherein a given event chain identifies a particular sequence of events which occurred during the particular execution (Sohm, Fig. 5, Fig. 3, para. 26, selecting an index value takes the user to the trace events just prior to the index value. In yet still other embodiments, selecting an index value shows the trace events leading up to and just after the index value; par. [0029], selecting the vertical line 54 directs the trace program to display the portion of the trace data that begins the execution of task 2. As another example, selecting the vertical line 58 directs the trace program to display the portion of the trace data associated with task 4 … Another useful application of the type of dashboard shown in FIG. 5 is to diagnose time-critical applications where a task was not able to complete all of its required operations in a timely manner. The dashboard enables the user to quickly navigate to the point in the trace stream where the time slice in which the task was given to implement its operations expired, and is thus able to more easily locate the captured trace events that show the functions and events (e.g., unexpected interrupts or error conditions) that were consuming the task's time allocation prior to the expiration of the time slice for the task 1; Fig. 3, 5, 7, par. [0038], embodiments performing wherein the data portion (a) includes one or more pointers to respective event chain representations stored in the header (Sohm, Fig. 3, para. 26, The illustrative dashboard of FIG. 3 shows five index values [location pointers] during the trace period, but any number of index values may be equivalently used. By selecting one of the index values in the dashboard, the debug-trace program navigates the user to the trace events proximate in time to the index value … selecting an index value shows the trace events leading up to and just after the index value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sohm into the teaching of O’Dowd as modified to include “wherein the first partition comprises a header portion and a data portion, wherein the header portion comprises a representation of one or more event chains, wherein a given event chain identifies a particular sequence of events which occurred during the particular execution, wherein the data portion (a) includes one or more pointers to respective event chain representations stored in the header” The modification would be obvious because one of ordinary skill in the art would be motivated to assist the user of a debug-trace program in navigating to particular portions of the trace data based on the index values (Sohm, Abstract).
O’Dowd as modified does not appear to explicitly disclose (b) does not include event identifiers of events which occurred in the particular execution. However, in an analogous art to the claimed invention in the field of tracing the execution of the program, Gounares teaches (b) does not include event identifiers of events which occurred in the particular execution ((Gounares, para. 197, The filters may include adding or removing data elements in the tracer data 1006, increasing or decreasing tracer frequency, causing the tracer 1004 to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gounares into the teaching of O’Dowd as modified to include “(b) does not include event identifiers of events which occurred in the particular execution, and wherein storing the trace object comprises storing respective persistent representations of the plurality of partitions.” The modification would be obvious because one of ordinary skill in the art would be motivated to display an interactive graph representing an application being traced to help developers find bugs in source code easily. The graph may display summarized or other observations about the execution of the code. For example, a tracer may gather data about each code element, such as the amount of processor or memory resources consumed, the amount of garbage collection performed, number of cache misses, or any of many different performance metrics (Gounares, paragraphs [0011] and [0029]).

As to claims 31 and 38, their perspective base claim rejection is incorporated and the claims are corresponding to the method claim 24. Therefore, they are rejected under the same rational set forth in the rejection of the method claim.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dowd, in view of Kuiper, in view of US 2006/0259827 (hereinafter “Sohm”), and further in view of US 2009/0089800 (hereinafter “Jones”).

As to claim 27, the rejection of claim 21 is incorporated. O’Dowd as modified discloses the method as recited in claim 21, further comprising performing, at the one or more computing devices: generating, using the trace object, a visualization data set (O’Dowd, Fig. 2-3, para. 87-88) comprising a plurality of nodes representing respective execution units of at least a portion of the execution (O’Dowd, Fig. 2-3, para. 87-89, a thread is grouped under the process that contains it. In certain embodiments, a plus sign (+) next to the name of a thread display signal indicates that additional information related to that thread, such as a call stack graph, is available for display. Clicking the plus sign displays the data), wherein an individual execution unit corresponds to one or more events (O’Dowd, Fig. 5, para. 93, the activity graph stacks all thread display signal graphs on top of one another (see, for example, the activity graph shown in FIG. 8). Each color in the activity graph represents a different thread so that the user can see the contribution of each thread to the system load), and wherein the generating comprises pruning, from a tree representation of the execution (O’Dowd, para. 293, reduce the number of events searched by pruning portions of the B+ trees that are used to store trace events), and causing at least a subset of the plurality of nodes, and one or more source code sections corresponding to respective nodes of the subset, to be displayed via an interactive interface (Gounares, Fig. 8A-8C, par. [0174]- [0175], the sequence of execution or processing may go from node 812 to node 814 to node 816 and back to node 812. The sequence illustrated in period 804 may reflect a loop of execution control; Fig. 9, par. [0179]- [0184], Graph data representing the code elements and relationships of the code elements of an application may be received in block 902. A graph may be displayed in block 904 … The highlights may be displayed on the graph in block 91). The motivation to combine the references 
O’Dowd as modified does not appear to explicitly disclose a node representing a particular execution unit which meets a partition locality criterion. However, in an analogous art to the claimed invention in the field of tracing the execution of the program, Jones teaches a node representing a particular execution unit which meets a partition locality criterion (Jones, Fig. 14, and par. [0125], a method for dynamically building a call stack tree as tracing is taking place during system execution. The process illustrated in FIG. 14 may be performed using a profiler, such as profiler 400 in FIG. 4. In FIG. 14, as an event is logged, it is added to the tree in real time; Fig. 14, and par. [0127], If the event is an exit event, the tree is traversed to the parent (using the parent pointer), and the current tree node is set equal to the parent node (step 1410). At this point, the tree may be dynamically pruned in order to reduce the amount of memory dedicated to its maintenance (step 1412); par. [0132], As an exit event is encountered, such as in step 1408, the cumulative metric associated with the current node is compared with the cumulative metric associated with the parent node. If the ratio of these two cumulative metrics does not exceed a pruning threshold, then the current node and all of its descendants are removed from the tree).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jones’s tree construction method into the teaching of O’Dowd as modified to include that “a node representing a particular execution unit which meets a partition locality criterion.” The modification would be obvious because one of ordinary skill in the art would be motivated to profile an application, where execution of an application is monitored. A set of metrics relating to execution of the application occurring during monitoring execution of the application are 

As to claim 34, its base claim rejection is incorporated and the claim is corresponding to the method claim 27. Therefore, it rejected under the same rational set forth in the rejection of the method claim.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0307544 teaches that the event sequence is generated from the obtained action sequence, where the event sequence includes a plurality of events associated with types of the plurality of actions;
US 10,025,412 teaches processing system through a sequence of events; and 
US 5,889,993 teaches a sequence of events that has occurred at least once and a count of the number of times that its sequence has occurred.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191